20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 1 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 2 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 3 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 4 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 5 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 6 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 7 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 8 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 9 of 10
20-10069-aih   Doc 13   FILED 03/16/20   ENTERED 03/16/20 08:46:59   Page 10 of 10
